DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is responsive to the Amendment filed 04/21/2022.  Claims 18-34 are pending.  Claims 1-17 and 27 have been canceled.  Claims 18 and 28 have been written in independent form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 USC § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 26 is/are rejected under 35 USC § 102(a)(1) as being anticipated by Cotton et al., U.S. Patent Application Publication 2008/0169379 A1 (hereinafter called Cotton).
Regarding claim 18, Cotton teaches an electronic control system for a turbopropeller engine having a gas turbine and a propeller assembly coupled to the gas turbine, the control system comprising:
a propeller control unit (See e.g., FIG. 3; element 50-propeller pitch controller; ¶ [0008], [0030], [0035], & [0045]) configured to control propeller operation based on a pilot input request, via generation of a driving quantity for an actuation assembly designed to adjust a pitch angle of propeller blades of the propeller assembly,
wherein the control system (See e.g., FIG. 3; element 51) is configured to engage a mechanical lock (See e.g., FIG. 3; element 81; ¶ [0036]) determining a minimum flight value for the pitch angle during a flight operating mode, and disengage the mechanical lock and control the pitch angle below the minimum flight value, up to a minimum ground value lower than the minimum flight value, during a ground operating mode (Examiner notes that the claim does not require the mechanical lock, and it does not claim that the mechanical lock is doing these things, rather the claim only requires that the control system be configured to engage and disengage a mechanical lock),
wherein the control system (See e.g., FIG. 3 element 51; ¶ [0061]) being further configured, during a transition from the ground operating mode to the flight operating mode, to engage the mechanical lock, thereby causing an increase of the pitch angle towards the minimum flight value, and
wherein the propeller control unit (See e.g., FIG. 3; element 50-propeller pitch controller; ¶s [0008] & [0030]) is configured to anticipate the increase of the pitch angle in a time period before the mechanical lock engagement due to the transition from the ground operating mode to the flight operating mode (Examiner notes that the claim does not positively claim the “anticipate” limitation, and because the propeller pitch controller of Cotton in communication with a Fly-By-Wire (FBW) flight control system and an engine electronic control unit (ECU) to adjust the pitch of the propeller system is used for a multiple of flight regimes, it is configured to perform the limitation of “anticipate,” as best understood, as set forth in the instant claim limitation).
Regarding claim 26, Cotton teaches a turbopropeller engine for an aircraft, comprising:
a gas turbine (See e.g., FIGS. 1A, 2-3 element E; ¶ [0027]);
a propeller assembly (See e.g., FIGS. 1A, 2-3 element 32; ¶ [0031]), coupled to the gas turbine via a gearbox assembly (See e.g., FIGS. 1A, 2-3 element 42; ¶ [0031]); and
an electronic control system (See e.g., FIG. 3 element 51) comprising:
a propeller control (See e.g., FIG. 3; element 50-propeller pitch controller; ¶ [0008], [0030], [0035], & [0045]) unit configured to control propeller operation based on a pilot input request, via generation of a driving quantity for an actuation assembly designed to adjust a pitch angle of propeller blades of the propeller assembly,
wherein the control system (See e.g., FIG. 3; element 51) is configured to engage a mechanical lock (See e.g., FIG. 3; element 81; ¶ [0036]) determining a minimum flight value for the pitch angle during a flight operating mode, and disengage the mechanical lock and control the pitch angle below the minimum flight value, up to a minimum ground value lower than the minimum flight value, during a ground operating mode (Examiner notes that the claim does not require the mechanical lock, and it does not claim that the mechanical lock is doing these things, rather the claim only requires that the control system be configured to engage and disengage a mechanical lock),
wherein the control system (See e.g., FIG. 3 element 51; ¶ [0061]) being further configured, during a transition from the ground operating mode to the flight operating mode, to engage the mechanical lock, thereby causing an increase of the pitch angle towards the minimum flight value, and
wherein the propeller control unit (See e.g., FIG. 3; element 50-propeller pitch controller; ¶s [0008] & [0030]) is configured to anticipate the increase of the pitch angle in a time period before the mechanical lock engagement due to the transition from the ground operating mode to the flight operating mode (Examiner notes that the claim does not positively claim the “anticipate” limitation, and because the propeller pitch controller of Cotton in communication with a Fly-By-Wire (FBW) flight control system and an engine electronic control unit (ECU) to adjust the pitch of the propeller system is used for a multiple of flight regimes, it is configured to perform the limitation of “anticipate,” as best understood, as set forth in the instant claim limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC § 102(b)(2)(C) for any potential 35 USC § 102(a)(2) prior art against the later invention.
Claims 19-20 and 28-29 is/are rejected under 35 USC § 103 as being unpatentable over Cotton, and further in view of BASEVI, U.S. Patent 2,655,999 A (hereinafter called BASEVI).
Regarding claim 19, Cotton teaches …; wherein the propeller control unit (See e.g., FIG. 3; element 50-propeller pitch controller; ¶s [0008] & [0030]) is configured to anticipate the increase of the pitch angle in a time period ….
But Cotton does not teach wherein said transition from the ground operating mode to the flight operating mode is determined by a pilot takeoff input request; a control unit is configured to anticipate the increase of the pitch angle in a time period following the pilot takeoff input request and preceding a validation of said pilot input request; wherein the mechanical lock engagement occurs after validation of the pilot takeoff input request.
However, BASEVI teaches wherein said transition from the ground operating mode to the flight operating mode is determined by a pilot takeoff input request (See e.g., column 4 lines 38-47 and 63-68); a control unit is configured to anticipate the increase of the pitch angle in a time period following the pilot takeoff input request and preceding a validation of said pilot input request; wherein the mechanical lock engagement occurs after validation of the pilot takeoff input request (See e.g., column 4 line 30-column 5 line 14).
Thus it would have been obvious to one of ordinary skill in the art, having the art of Cotton and BASEVI before him, before the effective filing date of the claimed invention, to include in the control system of Cotton transition from the ground operating mode to the flight operating mode is determined by a pilot takeoff input request; a control unit is configured to anticipate the increase of the pitch angle in a time period following the pilot takeoff input request and preceding a validation of said pilot input request; wherein the mechanical lock engagement occurs after validation of the pilot takeoff input request, as taught in the analogous art of BASEVI.  One would have been motivated to make such a combination to achieve the predictable result of limiting the adjustment of propeller blades towards fine pitch to enable propeller blades to perform movements in designated ranges, as suggested by BASEVI (See e.g., column 1 lines 1-9).
Regarding claim 20, Cotton, as modified by BASEVI in the rejections of claim 19 hereinabove, further teaches wherein said pilot takeoff input request is determined by actuation of an operator-manipulated input device towards a takeoff position (BASEVI See e.g., column 4 lines 38-47 and 63-68).
Regarding claim 28, Cotton teaches a control method for a turbopropeller engine having a gas turbine and a propeller assembly coupled to the gas turbine, the method comprising
controlling propeller operation based on a pilot input request, via generation of a driving quantity for an actuation assembly designed to adjust a pitch angle of propeller blades of the propeller assembly (See e.g., FIG. 3; element 50-propeller pitch controller; ¶ [0008], [0030], [0035], & [0045]);
engaging a mechanical lock …, and disengaging the mechanical lock and controlling the pitch angle (See e.g., FIG. 3; elements 51, 81; ¶ [0036]) …;
…; and
anticipating the increase of the pitch angle in a time period before the mechanical lock engagement due to the transition from the ground operating mode to the flight operating mode (See e.g., FIG. 3; element 50-propeller pitch controller; ¶ [0008]).
And, although Cotton teaches engaging and disengaging a mechanical lock, Cotton does not expressly teach engaging a mechanical lock determining a minimum flight value for the pitch angle during a flight operating mode, and disengaging the mechanical lock and controlling the pitch angle below the minimum flight value, up to a minimum ground value lower than the minimum flight value, during a ground operating mode; during a transition from the ground operating mode to the flight operating mode, engaging the mechanical lock, thereby causing an increase of the pitch angle towards the minimum flight value.
However, BASEVI teaches engaging a mechanical lock determining a minimum flight value for the pitch angle during a flight operating mode, and disengaging the mechanical lock and controlling the pitch angle below the minimum flight value, up to a minimum ground value lower than the minimum flight value, during a ground operating mode; during a transition from the ground operating mode to the flight operating mode, engaging the mechanical lock, thereby causing an increase of the pitch angle towards the minimum flight value (See e.g., column 1 lines 10-19).
Accordingly, because both Cotton and BASEVI teach interaction with a mechanical lock to adjust pitch angle of propeller blades for multiple flight regimes, it would have been obvious to one of ordinary skill in the art, having the art of Cotton and BASEVI before him, before the effective filing date of the claimed invention, to include in the method of Cotton engaging a mechanical lock determining a minimum flight value for the pitch angle during a flight operating mode, and disengaging the mechanical lock and controlling the pitch angle below the minimum flight value, up to a minimum ground value lower than the minimum flight value, during a ground operating mode; during a transition from the ground operating mode to the flight operating mode, engaging the mechanical lock, thereby causing an increase of the pitch angle towards the minimum flight value, as taught in the analogous art of BASEVI.  One would have been motivated to make such a combination to achieve the predictable result of positioning propeller blades with a high degree of pitch angle confidence.
Regarding claim 29, Cotton, as modified by BASEVI in the rejections of claim 28 hereinabove, further teaches a method engaging the mechanical lock (See e.g., FIG. 3; element 81; ¶ [0036]).
But Cotton does not teach a method comprising receiving a pilot takeoff input request, determining said transition from the ground operating mode to the flight operating mode; wherein anticipating the increase of the pitch angle is performed in a time period following the pilot takeoff input request and preceding a validation of said pilot input request; and wherein engaging the mechanical lock engagement is performed after validation of the pilot takeoff input request.
However, BASEVI teaches a method comprising receiving a pilot takeoff input request, determining said transition from the ground operating mode to the flight operating mode (See e.g., column 4 lines 38-47 and 63-68); wherein anticipating the increase of the pitch angle is performed in a time period following the pilot takeoff input request and preceding a validation of said pilot input request; and wherein engaging the mechanical lock engagement is performed after validation of the pilot takeoff input request (See e.g., column 4 line 30-column 5 line 14).
Thus it would have been obvious to one of ordinary skill in the art, having the art of Cotton and BASEVI before him, before the effective filing date of the claimed invention, to include in the method of Cotton a method comprising receiving a pilot takeoff input request, determining said transition from the ground operating mode to the flight operating mode; wherein anticipating the increase of the pitch angle is performed in a time period following the pilot takeoff input request and preceding a validation of said pilot input request; and wherein engaging the mechanical lock engagement is performed after validation of the pilot takeoff input request, as taught in the analogous art of BASEVI.  One would have been motivated to make such a combination to achieve the predictable result of limiting the adjustment of propeller blades towards fine pitch to enable propeller blades to perform movements in designated ranges, as suggested by BASEVI (See e.g., column 1 lines 1-9).
Claims 21-23 is/are rejected under 35 USC § 103 as being unpatentable over Cotton, and further in view of FISHER et al., U.S. Patent Application Publication 2016/0229547 A1 (hereinafter called FISHER).
Regarding claim 21, Cotton teaches wherein said propeller control unit is configured to implement a pitch-angle closed control loop (See e.g., FIG. 3; ¶ [0061]).
But, Cotton does not teach the propeller control unit comprising: a reference generator, configured to determine a value of a reference pitch angle; and a regulator, configured to generate a control quantity based on an error between the reference pitch angle and a measured pitch angle, wherein the reference generator is configured to increase the reference pitch angle from the minimum ground value to a value not lower than the minimum flight value, in the time period before the mechanical lock engagement, to anticipate the increase of the pitch angle.
However, FISHER teaches the propeller control unit (See e.g., FIG. 3 element 10) comprising:
a reference generator (See e.g., FIG. 3 element 52 at 68; ¶ [0028]), configured to determine a value of a reference pitch angle; and
a regulator (See e.g., FIG. 4 elements 90, 92, 94, 96, 98 at 68), configured to generate a control quantity based on an error between the reference pitch angle and a measured pitch angle,
wherein the reference generator (See e.g., FIG. 3 element 52 at 68) is configured to increase the reference pitch angle from the minimum ground value to a value not lower than the minimum flight value, in the time period before the mechanical lock engagement, to anticipate the increase of the pitch angle.
Thus it would have been obvious to one of ordinary skill in the art, having the art of Cotton and FISHER before him, before the effective filing date of the claimed invention, to include in the electronic control system of Cotton the propeller control unit comprising: a reference generator, configured to determine a value of a reference pitch angle; and a regulator, configured to generate a control quantity based on an error between the reference pitch angle and a measured pitch angle, wherein the reference generator is configured to increase the reference pitch angle from the minimum ground value to a value not lower than the minimum flight value, in the time period before the mechanical lock engagement, to anticipate the increase of the pitch angle, as taught in the analogous art of FISHER.  One would have been motivated to make such a combination to achieve the predictable result of providing a turboprop control system that requires only a single lever to be actuated by the pilot that reduces pilot workload (to only a single lever), allowing the pilot to better focus attention on other needs, and to prevent some pilot errors by limiters within the system, increasing reliability and safety of the aircraft, and pilot-selected or automatically determined profiles which may provide an additional focus on efficiency for the control system operation, for instance, fuel efficiency, time efficiency, or propeller efficiency, as suggested by FISHER (See e.g., ¶s [0056]-[0057] & [0059]).
Regarding claim 22, Cotton, as modified by FISHER in the rejection of claim 21 hereinabove further teaches wherein said propeller control unit is configured to implement a propeller-speed closed control loop, the propeller control unit (FISHER See e.g., FIG. 3 element 10) comprising:
a further reference generator (FISHER See e.g., FIG. 3 element 52 at 70), configured to determine a value of a reference propeller speed; and
a further regulator (FISHER See e.g., FIG. 4 elements 90, 92, 94, 96, 98 applied as shown), configured to generate a further control quantity based on an error between the reference propeller speed and a measured propeller speed,
wherein the propeller control unit further comprises a priority selection stage (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]), coupled to the regulators (FISHER See e.g., FIG. 4, as recited for the respective regulators in the rejections of claims 21 and 22 hereinabove) to receive the generated control quantities, and configured to implement a priority selection scheme to select one of the generated control quantities and provide at its output the actuator driving quantity, that is to be supplied to the actuation assembly of the turbopropeller engine to control the pitch angle of the propeller blades, in order to regulate the value of the propeller speed.
Regarding claim 23, Cotton, as modified by FISHER in the rejections of claim 22 hereinabove, further teaches wherein the priority selection stage (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]) is configured to select the control quantity generated by the regulator of the pitch-angle closed control loop during the ground operating mode and said transition from the ground operating mode to the flight operating mode.


Claims 24-25 is/are rejected under 35 USC § 103 as being unpatentable over Cotton, and further in view of FISHER, and further in view of Builta, U.S. Patent 2008/0075591 A1 (hereinafter called Builta).
Regarding claim 24, Cotton, as modified by FISHER in the rejections of claim 21 hereinabove, further teaches wherein the reference generator (FISHER See e.g., FIG. 3 element 52 at 68; ¶ [0028]) of the pitch angle closed control loop (Cotton See e.g., FIG. 3; ¶ [0061]) comprises: a scheduler (FISHER See e.g., FIGS. 3 & 5 element 52) configured to receive a signal indicative of the input power request and a further signal indicative of engagement, or disengagement, of the mechanical lock, and to determine a first reference value for the pitch angle.
But Cotton does not teach a rate limiter, which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle in at least one operating condition.
However, Builta teaches a rate limiter (See e.g., FIG. 3 element 343), which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle in at least one operating condition.
Thus it would have been obvious to one of ordinary skill in the art, having the art of Cotton, FISHER, and Builta before him, before the effective filing date of the claimed invention, to include in the modified control system of the combination of Cotton and FISHER a rate limiter, which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle in at least one operating condition, as taught in the analogous art of Builta.  One would have been motivated to make such a combination to achieve the predictable result of allowing excessive lateral forces to be controlled on unmanned rotorcraft, where there is no pilot onboard to detect and control these lateral forces by conventional means, and for manned or piloted rotorcraft, these systems and methods can be used as a backup control mechanism, and allow for control prioritization, as suggested by Builta (See e.g., ¶ [0049]).
Regarding claim 25, Cotton, as modified by FISHER and Builta in the rejections of claim 24 hereinabove, further teaches wherein the intervention of said rate limiter (Builta See e.g., FIG. 3 element 343) is automatically tuned according with environmental and/or engine conditions, including altitude and temperature (FISHER See e.g., FIG. 3 element 56; ¶s [0017], [0028], & [0057]), in order to ensure a monotonic propeller speed increase during said transition from the ground operating mode to the flight operating mode.


Claims 30-32 is/are rejected under 35 USC § 103 as being unpatentable over Cotton, and further in view of BASEVI, and further in view of FISHER.
Regarding claim 30, Cotton, as modified by BASEVI in the rejections of claim 28 hereinabove, further teaches wherein controlling includes implementing a pitch-angle closed control loop (See e.g., FIG. 3; ¶ [0061]), comprising:
determining a value of a reference pitch angle (See e.g., ¶ [0036]); … in the time period before the mechanical lock engagement, to anticipate the increase of the pitch angle (See e.g. FIG. 3 element 51; ¶ [0036]).
But, neither Cotton nor BASEVI teaches generating a control quantity based on an error between the reference pitch angle and a measured pitch angle.
However, FISHER teaches generating a control quantity based on an error between the reference pitch angle and a measured pitch angle (See e.g., FIG. 4 at the unlabeled +/-“adder” circle at element 68 from FIG. 3 element 52).
Thus it would have been obvious to one of ordinary skill in the art, having the art of Cotton, BASEVI, and FISHER before him, before the effective filing date of the claimed invention, to include in the modified control method of the combination of Cotton and BASEVI generating a control quantity based on an error between the reference pitch angle and a measured pitch angle, as taught in the analogous art of FISHER.  One would have been motivated to make such a combination to achieve the predictable result of providing a turboprop control system that requires only a single lever to be actuated by the pilot that reduces pilot workload (to only a single lever), allowing the pilot to better focus attention on other needs, and to prevent some pilot errors by limiters within the system, increasing reliability and safety of the aircraft, and pilot-selected or automatically determined profiles which may provide an additional focus on efficiency for the control system operation, for instance, fuel efficiency, time efficiency, or propeller efficiency, as suggested by FISHER (See e.g., ¶s [0056]-[0057] & [0059]).
Regarding claim 31, Cotton, as modified by BASEVI and FISHER in the rejections of claim 30 hereinabove, further teaches wherein controlling comprises implementing a propeller-speed closed control loop (FISHER See e.g., FIG. 3 element 10) comprising:
determining a value of a reference propeller speed (FISHER See e.g., FIG. 6; ¶ [0031]); and
generating a further control quantity based on an error between the reference propeller speed and a measured propeller speed (FISHER See e.g., FIG. 4 at the unlabeled +/-“adder” circle),
wherein controlling further comprises implementing a priority selection scheme between the generated control quantities (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]), to provide the actuator driving quantity, that is to be supplied to the actuation assembly of the turbopropeller engine to control the pitch angle of the propeller blades, in order to regulate the value of the propeller speed.
Regarding claim 32, Cotton, as modified by BASEVI and FISHER in the rejections of claim 31 hereinabove, further teaches wherein implementing the priority selection scheme comprises selecting the control quantity generated by the regulator of the pitch-angle closed control loop (FISHER See e.g., FIG. 3 element 64; ¶s [0031]-[0032] & [0045]), during the ground operating mode and said transition from the ground operating mode to the flight operating mode (FISHER See e.g., FIG. 5; ¶ [0053]).


Claims 33-34 is/are rejected under 35 USC § 103 as being unpatentable over Cotton, and further in view of BASEVI, and further in view of FISHER, and further in view of Builta.
Regarding claim 33, Cotton, as modified by BASEVI and FISCHER in the rejections of claim 30 hereinabove, further teaches wherein determining the value of the reference pitch angle comprises: determining a first reference value for the pitch angle based on a signal indicative of the input power request (FISHER See e.g., FIG. 6; ¶ [0031]) and a further signal indicative of the engagement or disengagement of the mechanical lock (Cotton See e.g., FIG. 3; element 81; ¶ [0036]).
But neither Cotton, BASEVI, nor FISHER teaches implementing a rate-limitation of the first reference value, thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle.
However, Builta teaches implementing a rate-limitation of the first reference value (See e.g., FIG. 3 element 343), thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle.
Thus it would have been obvious to one of ordinary skill in the art, having the art of Cotton, BASEVI, FISHER, and Builta before him, before the effective filing date of the claimed invention, to include in the modified control method of the combination of Cotton, BASEVI, and FISHER a rate limiter, which is coupled to the output of the scheduler to receive the first reference value and is configured to implement a rate-limitation thereof, thereby generating a second reference value for the pitch angle, to be supplied as said reference pitch angle in at least one operating condition, as taught in the analogous art of Builta.  One would have been motivated to make such a combination to achieve the predictable result of allowing excessive lateral forces to be controlled on unmanned rotorcraft, where there is no pilot onboard to detect and control these lateral forces by conventional means, and for manned or piloted rotorcraft, these systems and methods can be used as a backup control mechanism, and allow for control prioritization, as suggested by Builta (See e.g., ¶ [0049]).
Regarding claim 34, Cotton, as modified by BASEVI, FISCHER, and Builta in the rejections of claim 30 hereinabove, further teaches wherein implementing a rate-limitation (Builta See e.g., FIG. 3 element 343) comprises automatically tuning the intervention of the rate limitation according with environmental and/or engine conditions, including altitude and temperature (FISHER See e.g., FIG. 3 element 56; ¶s [0017], [0028], & [0057]), in order to ensure a monotonic propeller speed increase during said transition from the ground operating mode to the flight operating mode.

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.  As a matter of record, on pages 12-13 of the REMARKS, Applicant references claim 1 three times, but claim 1 has been canceled.  Examiner will assume that Applicant means claim 18 rather than claim 1.
On page 12 of the REMARKS, Applicant argues “Regarding claim 18, Applicant respectfully submits that Cotton does not anticipate claim 1.”  And on page 13 of the REMARKS, Applicant argues “With the teachings of Applicant's specification in mind, Applicant respectfully submits that Cotton does not teach each and every aspect of claim 18. For instance, Applicant notes that Cotton appears to be silent on ground mode operations generally, much less propeller pitch control during transition from ground to flight operation. Further, Cotton does not appear to teach any of the specifics of claim 18, namely anticipating pitch angle increase when transitioning from ground mode to flight mode prior to mechanical lock engagement. … Applicant respectfully submits that disclosure of such a system in Cotton does not teach the features of claim 1.”  On page 12 of the REMARKS, in the third paragraph under the heading Rejections under 35 U.S.C. § 102/103, it appears that Applicant provides an explanation from the specification regarding the “anticipation of the pitch angle” to explain why the prior art of Cotton does not allegedly teach the claimed subject matter stated hereinabove that Applicant is arguing.  Examiner respectfully disagrees.
In response to Applicant's arguments that “the propeller control unit is configured to anticipate an increase …” (page 12 of the REMARKS) and “a reference generator is configured to increase …” (pages 12-13 of the REMARKS) and the arguments surrounding what Cotton does not teach (page 13 of the REMARKS), a recitation of the intended use of the claimed invention, i.e., “configured to” must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, and the structure of the prior art of Cotton is capable of performing the intended use, then it meets the claim.
Examiner notes that the claims being argued do not positively recite the functional language that follows the “configured to” statements.  If Applicant wants to claim the functional language, it is suggested that the language be positively claimed.
Also, on page 13 of the REMARKS, in response to Applicant’s recitation of what was noted in the Office Action, p. 5-6, Examiner was merely noting the manner in which Cotton is capable of performing the claim limitation, especially in the teaching of “a multiple of flight regimes” (which includes the flight regimes of ground mode operations, and transition from ground to flight operation, as argued by Applicant), since the claim did not provide how the “anticipate” feature was performed and, more importantly, the anticipate feature was not positively claimed.
Additionally, on pages 12-13 of the REMARKS, where Applicant presents arguments and explanations “viewed in light of Applicant’s specification …” and “in this regard, the reference pitch angle is increased, which ultimately causes the propeller blades to increase …,” it is noted that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  More importantly, and again, the features being argued are not being positively claimed.
For at least these reasons, Cotton distinguishes over claim 18.  And, as set forth hereinabove in the rejection under 35 USC § 102(a)(1) as being anticipated by Cotton in the instant Office Action, claim 18 remains rejected.
On page 13 of the REMARKS, Applicant argues “For at least these reasons, Applicant submits that claim 18 patently defines over Cotton, as well as the other cited references.”  Examiner respectfully disagrees.  Applicant's arguments, specifically, “as well as the other cited references” fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
On page 13 of the REMARKS, Applicant argues “Regarding claims 26 and 28, Applicant submits that claims 26 and 28 patently define over the cited references for at least the reasons noted above with respect to claim 18. For at least these reasons, withdrawal of the present rejections as applied to claims 26 and 28 is respectfully requested.”  Examiner respectfully disagrees.  For at least the reasons provided above with respect to claim 18, Cotton distinguishes over claims 26 and 28.  And, as set forth hereinabove in the rejection under 35 USC § 102(a)(1) as being anticipated by Cotton in the instant Office Action, claims 26 and 28 remain rejected.
On page 13 of the REMARKS, Applicant further argues “Regarding the dependent claims, as the dependent claims depend from their respective independent claims either directly or indirectly, in view of the reasoning provided above, Applicant respectfully requests withdrawal of the Section 103 rejections to these claims as well.”  Examiner respectfully disagrees.  For at least the reasons provided above with respect to the corresponding independent claims, and in view of the respective rejections of the dependent claims under their corresponding 35 USC § 103 rejections in the instant Office Action hereinabove, the dependent claims remain rejected.
In an effort to advance further prosecution, should Applicant contemplate continued prosecution after this Final Office Action, Examiner would like to make the following observations:  If the “anticipation” feature is a critical part of Applicant’s invention, it is suggested that this feature be explicitly, clearly, and positively claimed as it is disclosed in the initially filed specification.  However, Examiner notes that the specification does not render a definition of what is meant by “configured to anticipate” and “pitch increase anticipation” in such a way that an artisan of ordinary skill in the art can readily and easily understand the feature.  It is not abundantly clear how the “anticipation” feature, as disclosed in the initially filed specification on at least page 11 line 20-page 12 line 17, distinguishes over any features of any conventional aircraft’s capability to transition from ground to flight configuration for a turbo propeller engine.  The use of the word “anticipate” (and/or anticipation and/or anticipating) seems to merely suggest that, in any given surrounding conditions, an aircraft will respond to programmed system commands, and it will perform certain actions in response to the programmed commands.  It seems unlikely and, more importantly, unsafe for any aircraft to ever be in a situation in which it would not be ready and able to “anticipate” any forth coming condition in any multiple flight regime scenarios and respond accordingly.

EXAMINER’S NOTE
To clarify the record, in Applicant’s amendment to the detailed description, Applicant stated that the amendment is on Page 10, lines 3-10.  The amendment is actually on Page 10, lines 13-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hoemke et al., U.S. Patent 11,312,476 B2 teaches a ground mode, a flight mode, a means by which to transition between these modes, and a servo valve the locks out the propeller control unit from entering the ground enable mode.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
18 May 2022



/Nicholas McFall/Primary Examiner, Art Unit 3644